Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	In response to Applicant's amendments/remarks filed 01/11/2021; was originally filed 08/08/2019; is a continuation of 15335399, filed 10/26/2016, now U.S. Patent #10386999. Claims 1-20 are pending; Claim(s) 2-3, 6-9 and 12-20 have been amended. Claim(s) 1, 4-5 and 10-11 were original. Claim(s) 1, 8 and 16 are independent.
	 In addition, the nonstatutory double patenting rejection is hereby withdrawn in light of the “Terminal Disclaimer” filed and approved on 01.12.2021.	
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 
Information Disclosure Statement
The information disclosure statement IDS(s) submitted on 01/27/2021, 01/12/2021 and 10/21/2020 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.




Examiner Comments/Reason for Allowance
Claims 1-20 are allowed: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which set forth in the followings:
Larsen et al., (“US 20140375819 A1” filed 06/24/2014 [hereinafter “Larsen”] provides operations having flexibility and unlimited expansion for more efficient management and deployment of surveillance assets over a large site or multiple sites due to unlimited number of sites that can be added [Para 50]; moreover, the system includes one or more remote sites, each of the one or more remote sites including an intelligent video appliance operably coupled to one or more cameras, a system management controller configured to provide an operable connection to one or more user interface workstations for monitoring events at the one or more remote sites, wherein the events are triggered by activity detected by the one or more cameras [the Abstract., and Para(s) 87-88]. However Larsen fails to show  “…a video stream of a physical environment captured by a video camera located remotely from the electronic device,  in the second region of the user interface a first portion of a continuous timeline and a position marker on the timeline; wherein in response to receiving a user scroll command indicating a desire to display a second portion of the timeline; scrolling the  timeline to  display the second portion, wherein the timeline scrolls with respect to the position marker while  scrolling the  timeline to second portion, displaying, in the first region of the user interface, video frames corresponding to updated positions of the position marker, wherein each successive video frame graphically replaces preceding video frames and is representative of a set of video frames proximate to the position marker.” As Claimed.
Solomon et al., (“US 20160088326 A1” filed 09/23/2015 [hereinafter “Solomon”], describing method for recording and distributing surveillance data within a networked video surveillance system includes dynamically allocating one or more virtual application servers executing within a server pool on one or more physical host systems to a plurality of local surveillance domains (the Abstract and Para(s) 2, 16-18 and 81). However Solomon fails to show  “…a video stream of a physical environment captured by a video camera located remotely from the electronic device,  in the second region of the user interface a first portion of a continuous timeline and a position marker on the timeline; wherein in response to receiving a user scroll command indicating a desire to display a second portion of the timeline; scrolling the  timeline to  display the second portion, wherein the timeline scrolls with respect to the position marker while  scrolling the  timeline to second portion, displaying, in the first region of the user interface, video frames corresponding to updated positions of the position marker, wherein each successive video frame graphically replaces preceding video frames and is representative of a set of video frames proximate to the position marker.” As claimed.
Hao et al., (“US 20120130513 A1” filed 11/18/2010 [hereinafter “Hao”], describing method for management of home devices (e.g., lights, security systems, electronics, video surveillance, energy systems, monitoring systems, etc.) via one or more user devices (e.g., mobile communication devices, computers, televisions, set-top boxes (STBs), etc.) [Para 19]; and further mentions the different types of events However Hao fails to show  “…a video stream of a physical environment captured by a video camera located remotely from the electronic device,  in the second region of the user interface a first portion of a continuous timeline and a position marker on the timeline; wherein in response to receiving a user scroll command indicating a desire to display a second portion of the timeline; scrolling the  timeline to  display the second portion, wherein the timeline scrolls with respect to the position marker while  scrolling the  timeline to second portion, displaying, in the first region of the user interface, video frames corresponding to updated positions of the position marker, wherein each successive video frame graphically replaces preceding video frames and is representative of a set of video frames proximate to the position marker.” As amended.
Meganathan (“US 20140232873 A1” filed 02/20/2013 [hereinafter “Meganathan”], describing method for of Monitoring the Video Surveillance Activities, that includes a number of sensors 14, 16 used to detect events within a secured area 12. The sensors may be switch attached to one or more portals (e.g., doors, windows, etc.) providing entrance into and egress from the secured area. Alternatively, the sensors may be environmental detectors (e.g., smoke detectors) or motion detectors… within the secured area, wherein an alert may be sent to the user interface 20. The motion detection processor may also save an indicator of the detection of motion as an event incident within an event file. A video clip of the detected motion may also be saved within the event file… the system may detect some event within a set of images (e.g., motion) and display that event to the operator. The displayed event may include a notification of the type of event (e.g., notice of detection of motion) and a video frame in However Meganathan fails to show  “…a video stream of a physical environment captured by a video camera located remotely from the electronic device,  in the second region of the user interface a first portion of a continuous timeline and a position marker on the timeline; wherein in response to receiving a user scroll command indicating a desire to display a second portion of the timeline; scrolling the  timeline to  display the second portion, wherein the timeline scrolls with respect to the position marker while  scrolling the  timeline to second portion, displaying, in the first region of the user interface, video frames corresponding to updated positions of the position marker, wherein each successive video frame graphically replaces preceding video frames and is representative of a set of video frames proximate to the position marker.” As claimed.

Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that allows, ““…a video stream of a physical environment captured by a video camera located remotely from the electronic device,  in the second region of the user interface a first portion of a continuous timeline and a position marker on the timeline; wherein in response to receiving a user scroll command indicating a desire to display a second portion of the timeline; scrolling the  timeline to  display the second portion, wherein the timeline scrolls with respect to the position marker while  scrolling the  timeline to second portion, displaying, in the first region of the user interface, video frames corresponding to updated positions of the position marker, wherein each successive video frame graphically replaces preceding video frames and is representative of a set of video frames proximate to the position marker.””. As claimed/amended [see claims 1, 8 and 16 and also see the current specification in Para(s) 179, 189-193, 280-283 and Fig(s) 12F-12G and 18A-18D for details.
The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC A TRAN/Primary Examiner, Art Unit 2177